EXHIBIT 10.5


ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR III BELMAR, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Purchase and Sale Agreement dated May 22, 2017,
(as may have been amended or may hereafter be amended, the “Purchase
Agreement”), between Seagate Belmar Associates, LLC, a Colorado limited
liability company (“Seller”) and Assignor for the purchase and sale of that
certain real property located in Lakewood, Colorado, as more particularly
described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)




Assignment of PSA
1
 

--------------------------------------------------------------------------------






WITNESS THE EXECUTION HEREOF, as of this July 21, 2017.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: _/s/ Ana Marie del Rio____________
Ana Marie del Rio, Vice President


                    


ASSIGNEE:


STAR III BELMAR, LLC
a Delaware limited liability company


By:     Steadfast Apartment Advisor III, LLC,
a Delaware limited liability company,
its Manager
                                                
By: _/s/ Kevin J. Keating___________
Kevin J. Keating, Treasurer




                            


















Assignment of PSA
2
 

--------------------------------------------------------------------------------





EXHIBIT A
Legal Description




Parcel One:


Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.


Parcel Two:


Non-exclusive easements for access purposes over Tract A and Lots 3 and 5, Block
1, Waterside West Subdivision Filing No. 5, as more particularly described in
the Declaration of Covenants, Easements and Restrictions recorded November 1,
2006 at Reception No. 2006130785, County of Jefferson, State of Colorado.


Parcel Three:


Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment No.
1 Plat, according to the plat thereof recorded March 7, 2008 at Reception No.
2008021830, County of Jefferson, State of Colorado.






Assignment of PSA
3
 